United States District Court
for the District of Rhode Island

General Affidavit
Rhode Island
Providence County

Affidavit in support of Temporary Restraining Order

1. i believe no [wo]man will come forward and state a claim that i owe a debt that is true, due,
and owing.

2. i believe the one who funded the loan should be repaid the money.

3. i believe neither HARMON LAW OFFICES nor SPECIALIZED LOAN SERVICING has
standing to foreclose

4. ibelieve silence equates to fraud.

5. i believe SPECIALIZED LOAN SERVICING and HARMON LAW OFFICES may be engaged
in frauds and swindles using US mail to deprive me of my property.

6. i believe an unlawful foreclosure sale on July 10th 2019 will cause irreparable harm and
injury to my person and property.

7. i believe that a debt that has not been validated is no debt at all.

8. iam notin receipt of any verifiable document that states i have a contract with HARMON
LAW OFFICES or SPECIALIZED LOAN SERVICING or any of its agents.

9. i amnot in receipt of any verifiable document that’s states i owe a debt to HARMON LAW
OFFICES or SPECIALIZED LOAN SERVICES or any of its agents.

10. i say here and will verify in open court that all herein be true.
Richard Aybar

68 Hathaway street
Cranston Rhode Island

lich he, Bae S>.
07/09/2004

 
